Citation Nr: 0737914	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  07-03 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel






INTRODUCTION

The appellant served in the Canadian Army from March 1944 to 
April 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota, which denied the claim for non-
service connected pension benefits.  

Pursuant to an October 2007 motion and the Board's granting 
thereof in November 2007, this case has been advanced on the 
Board's docket under 38 C.F.R. 
§ 20.900(c) (2007).

In his substantive appeal, received by VA in January 2007, 
the appellant argues that he is eligible for hospital, 
nursing home, and domiciliary care and pharmacy co-payments 
pursuant to 38 U.S.C.A. § 1710.  The veteran contends that as 
a member of the allied forces under 38 U.S.C.A. § 109(b), he 
is entitled to the benefits of 38 U.S.C.A. § 3104(a)(9) 
"treatment, care, and service described in chapter 17," 
which includes hospital, nursing home, and domiciliary care 
and pharmacy co-payments under 38 U.S.C.A. § 1710.  As this 
issue has not been addressed by the RO in the first instance, 
the Board refers this claim for any necessary development.  


FINDING OF FACT

For the purpose of establishing entitlement to VA nonservice-
connected disability pension, the appellant did not serve in 
the active military, naval, or air service during a period of 
war.






CONCLUSION OF LAW

The appellant does not meet the threshold eligibility 
requirements for the receipt of nonservice-connected pension 
benefits.  38 U.S.C.A. §§ 101(2), 101(24), 107(a), 1502, 1521 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered whether the notice provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) 
are applicable to this claim.  The Board finds that because 
the claim at issue is limited to statutory interpretation, 
the notice provisions do not apply in this case.  Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 
2004), 69 Fed. Reg. 59989 (2004) (VA not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit); See eg Mason v. Principi, 16 Vet. App. 129, 
132 (2002) (holding that the VCAA is not applicable in a 
claim for nonservice-connected pension when the claimant did 
not serve on active duty during a period of war).  
Accordingly, the Board finds no prejudice toward the 
appellant in proceeding with the adjudication of his claim.


LAW AND ANALYSIS

Veterans are entitled to VA nonservice-connected pension 
benefits if they are permanently and totally disabled from a 
nonservice-connected disability which is not the result of 
willful misconduct, provided that they have the requisite 
service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b) 
(2007).  A veteran meets the necessary service requirements 
if he served in active military, naval, or air service under 
one of the following conditions:  (1) for 90 days or more 
during a period of war; (2) during a period of war and was 
discharged or released from service for a service-connected 
disability; (3) for a period of 90 consecutive days or more 
and such period began or ended during a period of war; or (4) 
for an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war.  38 
U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released there from under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  In turn, 
"active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed Forces" consist 
of the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. § 
3.1(a), (b).

In August 2006, the appellant filed a claim for pension with 
special monthly pension benefits.  The RO denied the claim in 
an August 2006 decision because the appellant did not have 
service in the United States military and, consequently, he 
had no qualifying service.  The appellant has not argued that 
he had service in the United States military, only the 
Canadian Army.  As such, the appellant has not been shown to 
have service in the Armed Forces as defined in 38 C.F.R. §§ 
3.1(a), (b).  Because the appellant has not shown that he had 
qualifying service and therefore eligibility for non-service 
connected benefits, the claim lacks legal merit or legal 
entitlement, and must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Basic eligibility for the receipt of nonservice-connected 
pension benefits is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


